                                                            1

                                                            2

                                                            3

                                                            4

                                                            5

                                                            6

                                                            7

                                                            8                                     UNITED STATES DISTRICT COURT
                                                            9                                    NORTHERN DISTRICT OF CALIFORNIA
                                                           10

                                                           11     THE BANK OF NEW YORK MELLON FKA                   Case No. 4:18-cv-01562-KAW
                                                                  THE BANK OF NEW YORK, AS TRUSTEE
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                                  FOR THE CERTIFICATEHOLDERS OF                     Magistrate Judge Kandis A. Westmore
                                                                  CWALT, INC., ALTERNATIVE LOAN
                                                           13     TRUST 2006-OA14, MORTGAGE PASS-                    [PROPOSED] ORDER GRANTING
AKERMAN LLP




                                                                  THROUGH CERTIFICATES, SERIES 2006-                 PLAINTIFF THE BANK OF NEW YORK
                                                           14     OA14,                                              MELLON'S REQUEST TO APPEAR
                                                                                                                     TELEPHONICALLY AT FURTHER CASE
                                                           15                       Plaintiff,                       MANAGEMENT CONFERENCE
                                                           16     v.                                                 [Filed concurrently with Request]
                                                           17     MARTIN MANDAP, an individual; ANNA                 CMC:
                                                                  WILLIAMS aka ANNA MANDAP, an                       Date:    February 19, 2019
                                                           18     individual; and DOES 1-10, inclusive,              Time:    1:30 p.m.
                                                                                                                     Ctrm:    4
                                                           19                       Defendants.                      Place:   1301 Clay Street, Ste. 400S
                                                                                                                              Oakland, California 94612
                                                           20

                                                           21                                                        Complaint filed: March 12, 2018
                                                           22

                                                           23

                                                           24                Plaintiff The Bank of New York Mellon fka The Bank of New York, as Trustee for the
                                                           25   Certificateholders of CWALT, Inc., Alternative Loan Trust 2006-OA14, Mortgage Pass-Through
                                                           26   Certificates, Series 2006-OA14 (BoNYM) motion to appear telephonically at the further case
                                                           27   management conference on February 19, 2019 at 1:30 p.m. is GRANTED.
                                                           28                                             1                   CASE NO. 4:18-cv-01562-KAW
                                                                   [PROPOSED] ORDER GRANTING PLAINTIFF'S REQUEST TO APPEAR TELEPHONICALLY AT THE
                                                                                           CASE MANAGEMENT CONFERENCE
                                                                47219677;1
                                                            1                Counsel shall comply with the Court's Standing Order on Procedures for Telephonic

                                                            2   Appearances, available online at http://cand.uscourts.gov/kaworders.         This includes personally

                                                            3   arranging the telephonic appearance with CourtCall – a paid, private service – in advance of the hearing

                                                            4   date.

                                                            5                IT IS SO ORDERED.

                                                            6   Dated: 2/5/2019
                                                                        2/6/2019                             By:
                                                                                                                     KANDIS A. WESTMORE
                                                            7                                                        United States Magistrage Judge
                                                            8

                                                            9

                                                           10

                                                           11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                           13
AKERMAN LLP




                                                           14

                                                           15

                                                           16

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28                                             2                   CASE NO. 4:18-cv-01562-KAW
                                                                   [PROPOSED] ORDER GRANTING PLAINTIFF'S REQUEST TO APPEAR TELEPHONICALLY AT THE
                                                                                           CASE MANAGEMENT CONFERENCE
                                                                47219677;1
